Fourth Court of Appeals
                                 San Antonio, Texas
                                       JUDGMENT
                                     No. 04-16-00604-CV

     IN RE: A PURPORTED LIEN OR CLAIM AGAINST 33.906 ACRES OF REAL
                  PROPERTY IN KENDALL COUNTY, TEXAS

                From the 216th Judicial District Court, Kendall County, Texas
                                  Trial Court No. 16-293
                       Honorable N. Keith Williams, Judge Presiding

   BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE PULLIAM

       In accordance with this court’s opinion of this date, this appeal is DISMISSED. Costs of
appeal are taxed against the appellant.

       SIGNED December 28, 2016.


                                               _________________________________
                                               Jason Pulliam, Justice